Citation Nr: 0738551	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for disability of the left 
lower extremity.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in August 2005, and a substantive appeal was 
received in September 2005.  The veteran and his spouse 
testified at a RO hearing in February 2006; the transcript is 
of record.

Additional evidence was received by the veteran's 
representative in November 2007, which included a waiver of 
initial RO review.  The new evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  In a January 1969 RO decision, entitlement to service 
connection for bilateral leg disability was denied; the 
veteran did not file a notice of disagreement.  

2.  In October 2004, the veteran filed a claim to reopen 
entitlement to service connection for disability of the left 
lower extremity.  

3.  Additional evidence received since the RO's January 1969 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim. 

4.  Polio and shortening of the left lower extremity clearly 
and unmistakably pre-existed service.

5.  The evidence clearly and unmistakably demonstrates that 
the veteran's polio and shortening of the left lower 
extremity did not increase in severity during service beyond 
the natural progress of the underlying disorder.

6.  Disability of the left lower extremity, to include post-
polio syndrome, was not manifested during active service or 
for many years thereafter, nor is any disability of the left 
lower extremity, to include post-polio syndrome, related to 
the veteran's service.


CONCLUSIONS OF LAW

1.  The January 1969 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1969 denial, and the claim of service connection for 
disability of the left lower extremity is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The presumption of soundness has been rebutted with 
regard to his polio and shortened left leg extremity.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).

4.  A disability of the left lower extremity, to include 
post-polio syndrome, was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004.  The letter predated the February 2005 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to reopen and substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
see also Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The 
November 2004 letter has clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination pertaining 
to the issue on appeal conducted in July 2006.  As will be 
discussed in more detail below, the Board has determined that 
further examinations and opinions are not necessary with 
regard to the claim of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  New & Material

In August 1968, the veteran filed a formal claim of service 
connection for 'bilateral leg disability.'  On file at that 
time were the veteran's service medical records.  In a 
January 1969 decision, service connection was denied for 
'bilateral leg condition' on the basis that an in-service 
blister of the left heel was non-symptomatic at discharge, 
and shortening of the left leg due to polio pre-existed 
service and aggravation was not shown.  The rating decision 
was issued to the veteran in January 1969.  The veteran did 
not file a notice of disagreement; thus, the RO's decision is 
final.  38 U.S.C.A. § 7105(c).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for left leg disability was received in October 
2004, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The Board notes here that while the RO initially determined 
in the February 2005 rating decision and August 2005 
statement of the case that new and material evidence had not 
been received to reopen the claim of service connection for 
disability of the left lower extremity, review of the October 
2005 and July 2006 supplemental statements of the case 
reflect that a merits analysis was conducted with regard to 
the underlying service connection claim.  In any event, even 
if the RO determined that new and material evidence was 
received to reopen the claim, or that an entirely new claim 
was received, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  The veteran has had the opportunity 
to present evidence and argument in support of his appeal.  
There is no indication that the Board's present review of the 
claim will result in any prejudice to him.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In February 1980, the veteran filed a formal claim of service 
connection for "abscess on left heel" and "legs collapsed 
or lameness."  He did not submit any evidence in support of 
his claim.  In March 1980, the RO sent correspondence to the 
veteran explaining that his claim was previously denied in 
January 1969 and the basis thereof, and indicated that the 
claim would only be reconsidered upon the submission of new 
evidence.  The veteran did not respond to such 
correspondence.

In October 2004, the veteran filed a formal claim of service 
connection for 'left leg injury.'  Evidence received since 
the RO's January 1969 decision is both new and material.  
Specifically, the veteran has submitted private medical 
records reflecting a diagnosis of post polio syndrome, a 
private medical opinion from Christopher Shields, M.D., and 
the veteran and his spouse, who is a nurse, has testified at 
a RO hearing.  The Board has determined that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim of service 
connection.  The claim of service connection for disability 
of the left lower extremity is reopened.  38 U.S.C.A. § 5108.  

In light of the fact that the veteran has been given the 
opportunity to present evidence, to include hearing 
testimony, on the merits of the his claim, and in light of 
the fact that the RO conducted a merits analysis of the claim 
in the October 2005 and July 2006 supplemental statements of 
the case, the Board finds that additional development is not 
warranted and adjudication in the first instance will not 
prejudice the veteran's claim on appeal or his enjoyment of 
any statutory and regulatory procedural rights.  Bernard, 
supra.

II.  Factual Background

An examination performed for enlistment purposes in June 1960 
reflects a notation of "occasional leg cramp, within normal 
limits" and no finding of any significant abnormalities.  
His lower extremities were clinically evaluated as normal.  
On a June 1960 Report of Medical History, the veteran checked 
the 'Yes' box with regard to 'cramps in your legs.'  Again, 
the examiner noted "occasional leg cramp, within normal 
limits."  The only pre-service disability reported by the 
veteran was a kidney infection in 1958.

On January 14, 1961, the veteran sought treatment for an 
infection on the heel of the left foot since the prior 
afternoon.  He reported pain up to the knee along the calf.  
On physical examination, a "red area with yellow-white 
spot" was observed.  The assessment was "fungal 
infection?"  He was instructed to not wear shoes, elevate 
foot, and use ointment.  On January 16, 1961, the veteran 
sought follow-up treatment, and the examiner observed a 5 
centimeter area of hyperemia and tenderness.  There was a 
purulent blister that was measured at 1.5 centimeters in the 
central area of the hyperemia.  The abscess was incised and 
drained.  The impression was abscess, left foot with 
complaints of femoral and popliteal lymphadenitis.  

A January 27, 1961, service medical record reflects that the 
veteran was hospitalized on January 16, 1961.  A past history 
of polio in 1951 was reflected and that his left leg was 
shorter than the right leg.  On physical examination, he was 
in moderate distress from a cellulites of his left heel.  On 
the back of the left heel there was an ulcerated peasized 
area with a red area as large as the palm of a hand around 
it.  Acne vulgaris was noted on the back.  The lymphnodes 
below the left groin were slightly enlarged and tender.  The 
impression was infected blister on the left heel with 
lymphadenitis.  Prior to admission in the hospital ward, the 
infected blister of the left heel had been removed in the 
outpatient department.  He was treated with constant soaks 
and penicillin.  On January 18, there was no more node 
tenderness, the swelling about the heel was much decreased.  
On January 23, there were no more signs of inflammation seen.  
It was decided to keep the veteran until the heel would be 
completely healed since he could not perform duty without 
wearing boots.  On January 26, only a small scab remained and 
he was discharged to duty, to wear low quarters for one 
month.  The discharge diagnosis was cellulites with 
lymphangitis due to staphylococous aureus, co ag.  Positive 
on left heel, from infected blister.  It was noted that no 
operation was performed.  On February 4, the veteran sought 
treatment for recurrence of inflammation of heel.  On 
physical examination, there was a 1.5 centimeter round area 
on the left heel which was slightly tender with no abscess 
formation.  He was instructed to use hot compresses and 
return to the clinic the next day.  The next day, the spot 
had reduced in size and there was no abscess formation.  He 
returned the next day for a recheck and there was only slight 
redness.  The examiner noted that the veteran had an 
improperly fitting left shoe because his foot was smaller by 
1.5 inches due to polio.  He was referred to orthopedic for 
shoes.  On February 7, the examiner noted that the veteran's 
condition had improved and he could return to light duty.  He 
was instructed not to stand or walk over two hours at a time.

In June 1961, the veteran complained of constant pain in his 
left calf.  An area of varicosity was described in the calf 
region.  No specific treatment was undertaken.  

In May 1963, the veteran underwent an examination for 
separation purposes.  With regard to the veteran's feet and 
lower extremities, it was noted that he had "shortening left 
foot from poliomyelitis" and "muscular atrophy, left leg."  
The examiner diagnosed "atrophy, muscular, myelopathic, due 
to poliomyelitis, anterior tibial muscle, left" and 
"shortened left foot due to paralysis of muscles as result 
of poliomyelitis."  On a May 1963 Report of Medical History, 
the veteran reported that he was in "good condition and have 
been since [February 1961]."  He complained of "frequent 
pains in lower legs, caused from prolonged standing."  He 
checked the 'Yes' box with regard to 'cramps in your legs,' 
'bone, joint, or other deformity,' 'lameness,' 'foot 
trouble,' and 'paralysis.'  In light of such complaints, the 
veteran underwent an orthopedic consultation.  The examiner 
noted "blister of left heel well healed with no sequelae" 
and "left leg shorter than right with tendency to cavus arch 
and some increase in callosity under 1st MT head."  There was 
"some weakness of anteriortibial with tightness of heel 
cord."  There was no treatment rendered "since problem does 
not hamper work much."  The examiner diagnosed "atrophy, 
muscularm myelopathic due to poliomyelitis (anterior tibial 
muscle)" and "shortened left foot due to paralysis of 
muscles as a result of poliomyelitis."  He was cleared for 
separation.

As noted, in October 2004, the veteran filed a claim of 
service connection for "left leg injury."  In an attached 
statement, he indicated that his in-service blister of the 
left foot had caused current left leg problems.  In a 
subsequent March 2005 statement in support of his claim, he 
reiterated that the in-service blister had caused current leg 
problems, and he also stated that he was forced to take a 
polio vaccine in service which possibly caused his post polio 
syndrome.  

A February 2005 statement from a fellow soldier, P.H.M., 
reflects his recollection that the veteran was hospitalized 
for approximately one month, and then upon discharge being on 
crutches.  The veteran was placed on permanent gate duty for 
approximately one month, and provided with a stool upon which 
to sit which was unusual.

A March 2005 radiology report from John H. Whiting, M.D., 
reflects that a left lower extremity duplex venous ultrasound 
was conducted which revealed no evidence for deep vein 
thrombus, and the diagnosis was frank great saphenous vein 
reflux extending from the saphenofemoral junction to the 
ankle, and incompetent perforator at the ankle.

In July 2005, Dr. Shields submitted correspondence on behalf 
of the veteran.  Dr. Shields indicated that he had treated 
the veteran for over a decade.  It was noted that the veteran 
had a past history of childhood polio, and in recent years 
had developed post polio syndrome.  Dr. Shields explained 
that the diagnosis was somewhat delayed due to the fairly 
recent recognition of this as a syndrome due to the increased 
numbers of patients showing similar symptoms.  The veteran 
told Dr. Shields that he would not "come back" to the 
military for any polio related problems, and feels 
comfortable with this except for one incident.  The veteran 
has reported that while in the military, he was asked to take 
the vaccination for polio.  When he refused, based on the 
physician's advice he received prior to enlisting, he was 
ordered to do so, and subsequently did have the immunization.  
Dr. Shields was unsure whether he had the Sabin or Salk 
vaccine.  

Dr. Shields explained that that the veteran's post-polio 
syndrome had taken the form of a severe myocolinic disorder 
with involuntary jerking motions of major muscle groups of 
thorax and lower extremities.  There is also progressive 
weakness of the left leg.  With regard to whether the post-
polio syndrome was in any way worsened by taking the 
vaccination, Dr. Shields noted research of this issue but 
there was room for either positive or negative responses to 
the question.  Dr. Shields explained that there is the 
pathology of post-polio syndrome based on the wearing out of 
the over-extended neurons that were recruited by the body to 
handle more muscle mass than their initial design.  Unless 
there were further loss of neurons due to newly activated 
polio from the vaccination, the pathology would suggest that 
the post-polio syndrome itself is not affected by the 
vaccination.  One could make a case for a live vaccine 
causing further loss of neurons without a great deal of acute 
symptoms, and therefore not requiring a noticeable flare of 
symptoms after the vaccination.  Dr. Shields stated that he 
did not believe that he could make any case for the killed 
vaccine creating further loss of nerve function.  Dr. Shields 
stated that overall the question is not easily answered and 
"would love to dodge it entirely" but if forced would 
equivocate and state that it is theoretically possible but 
never been shown to have happened.

Dr. Shields noted, however, that there was a second concern 
which may have a more direct relationship to the veteran's 
service.  Dr. Shields noted that the veteran had a history of 
a "left leg abscess" during service.  The veteran described 
a 30 day hospital admission with multiple "curette cleanings 
all the way to the bone," with concern for possible 
amputation.  He described episodes of the leg "collapsing" 
on him since that time, a problem which has persisted over 
the years and causes him to minimize the amount of long term 
standing or walking.  Before the symptoms get severe, the leg 
"feels like a lead balloon" and becomes progressively more 
painful.  The only trigger he identified was length of time 
weightbearing, and that this is the polio affected leg.  
Examination showed a normal knee examination, moderate 
atrophy of leg muscles, but with extensive large volume 
saphenous vein varicosities.  Based on the March 2005 
findings of Dr. Whiting, Dr. Shields suspected the usual 
combination of an atrophied leg with abnormal neurologic 
patterns, and further muscular and circulatory compromise 
from extended period of edema and lymphedema from the 
cellulites and the circulatory changes brought on by the 
resulting saphenous vein incompetence resulting in the leg 
"giving out" due to nonarterial ischemic changes leading to 
muscular failure.  Dr. Shields stated that the workup and 
history showed a pattern of pathology and timing of the onset 
of symptoms that makes it more likely than not that the leg 
symptoms and pathology are related to the abscess that 
occurred in the military.  

An October 2005 private medical record from Elizabeth Gerard, 
M.D., a neurologist, reflects that the veteran was referred 
for evaluation of post-polio syndrome.  It was noted that he 
had a fairly complicated history.  At the age of 10, he had 
polio, which affected primarily his left leg.  He recovered 
to the point where he was able to enter service, but reported 
that "you could always tells there was something wrong with 
the left foot."  He reported that during service, he was 
given the polio vaccine which he says was mandated to take 
and subsequently began having difficulties with his urinary 
tract and then reflux esophagitis.  In 2000, he began having 
spasms primarily of the abdomen.  He reported that the spasms 
are uncontrollable jerking that primarily affects the stomach 
and sometimes can twist and turn his midsection.  He also 
reported progressive weakness of the left leg with atrophy.  
He also reported that during service, he had an abscess of 
the left heel, which required multiple debridements and a 
long hospitalization.  He reported episodes of the leg 
collapsing on him since that time.  Dr. Gerard noted that the 
veteran was interested in whether or not the presumed live 
vaccine that he received could have precipitated any problems 
given the fact that he had a prior history of paralytic 
polio.  Dr. Gerard conducted a physical and neurological 
examination.  The impression was that the veteran had by 
history paralytic polio affecting primarily the left leg.  
The increasing weakness, atrophy, and fatigue of the left leg 
is likely secondary to post-polio syndrome.  It is very 
possible that he has a mild superimposed diabetic neuropathy 
that is subclinical.  The spasms were not believed to be part 
of his post-polio syndrome, and they were more likely some 
sort of compensating mechanism due to the altered 
biomechanics of ambulating due to the weakness in his lower 
extremity.  Dr. Gerard did not address the veteran's inquiry 
regarding whether administration of a live vaccine caused his 
post-polio problems.

In February 2006, the veteran and his spouse testified at a 
RO hearing.  The veteran testified that during service, after 
he was discharged from the hospital, he was put on gate duty 
for approximately two weeks without a stool.  He reported 
that his "legs collapsed on me" after approximately two 
weeks.  He "returned to have them checked, see what was 
wrong.  No one could determine what was wrong so they 
administered the best that they could to what they knew."  
He reported that "they basically called it a cramp, you 
know, in the leg and it's been dealt with that ever since as 
a cramp being developed in the leg."  The veteran's spouse 
testified that she met the veteran approximately three weeks 
after he was discharged from service, and they married in 
1964.  She has never known the veteran to be able to stand 
for any length or period of time even if it was just like 
standing to do dishes.  He would grab a stool and sit.  The 
veteran's spouse stated that she was a nurse, and that she 
interpreted Dr. Whiting's findings that the veteran's "veins 
in his leg probably from his groin to basically his toe, are 
destroyed," and that the veteran's problems began when he 
had a staph infection of the heel.  She stated that "it 
probably went up that vein and I know personally that once 
you get an infection in a vein that bad, it destroys the 
vein."  She explained that based on Dr. Whiting's findings, 
"the veins in that leg are destroyed from his femoral area 
to his ankle and the little valves in your legs that pump the 
blood through are destroyed.  So instead of the blood going 
through appropriately, it's slushing around."  She further 
stated that he was treated for a staph infection with 
penicillin and "if that staph infection went through that 
leg, that's probably most definitely what destroyed all the 
valves."  She qualified her statement that she could not 
"say for sure" because she is not a doctor but that a staph 
infection of any kind can be very dangerous.  The veteran and 
his spouse testified that the veteran sought treatment with a 
private doctor in December 1964, but indicated that he had 
been retired for 10 years and they did not know if he was 
still living.  The veteran's spouse also stated that the 
veteran underwent treatment for a kidney infection either in 
the 1960's or 1970s and that the kidney and bladder problems 
could be related to the same infection.  Such doctor, 
however, was also retired and they indicated that such 
records would not be retrievable.

In July 2006, the veteran underwent a VA examination.  The 
examiner noted review of the entire claims folder.  The 
veteran claimed that his left leg problems are a direct 
result of the treatment he received in service for a left 
foot problem, and that his post-polio syndrome may be related 
to a polio vaccine that he received in service.  The examiner 
noted that the veteran had polio at age 10.  The veteran 
reported that the polio affected primarily his jaw; however, 
his speech and swallowing were normal.  He did not recall any 
specific weakness of the arm or leg.  He was on bedrest for a 
period of time, and then his jaw recovered after two weeks.  
He noted a high arch in his foot after this episode of 
apparent polio.  He did not note any specific weakness in the 
left lower extremity.  He played football and wrestled during 
high school.  He noted no particular weakness in his lower 
extremities or upper extremities or his jaw.  

The examiner noted that at the time the veteran entered 
service, there was no specific mention of any weakness in the 
legs, particularly the left side, although he did complain of 
intermittent cramping in his left leg.  The VA examiner 
provided a complete summary of the service medical records, 
specifically pertaining to the left foot abscess which 
developed in January 1961.  The examiner noted that the 
veteran was hospitalized from January 16 to 27, 1961, and was 
treated with Penicillin and a diagnosis of a staph infection 
was made with some evidence of a lymphangitis.  The examiner 
noted that apparently the politeal lymph nodes had become 
enlarged thus hinting that there was some spread of the 
infection in the lymphatic system.  The examiner noted that 
the veteran was discharged, although on February 4, he had a 
recurrence of the inflammation and was treated with bedrest.  
By February 6, the area had been reduced to a small area of 
redness.  The examiner noted that the veteran was referred to 
an orthopedic surgeon for a recommendation regarding a 
different shoe; but this never occurred.  He returned to 
light duty on February 7.  The examiner noted that there was 
no further mention of any particular problem with the 
veteran's foot in the medical records from that time on.  The 
examiner acknowledged the June 1961 entry which reflected 
complaints of some pain in the left calf and examination.  An 
area of varicosity was described in the calf region.  No 
specific treatment was undertaken at that time.  The examiner 
noted that there were no further medical records related to 
the veteran's left leg throughout the remainder of his stay 
on active duty.  He apparently returned to active duty and 
was on guard duty for a period of time and was sedentary 
during that time.  

The veteran reported that after service, he worked for a 
freight line and drove and loaded a truck for 17 years.  
Thereafter, he worked for a soil conservation service, 
wherein he walked and stood a great deal.  He established a 
landscaping company and did that job intermittently for 20 
years, and was required to do moderately heavy physical work 
at that time.  He retired three years prior.  He reported 
that the left lower extremity would intermittently become 
very painful and would tend to give way.  He claimed that his 
symptoms started two to three weeks after he had his abscess 
in the region of the left lateral malleolus.  The symptoms of 
pain in the leg would occur every two to three weeks.  He 
reported that about every other month the leg would tend to 
give way because of pain.  When the pain would start in the 
leg, he would sit down and rest, and it would gradually 
subside.  He denied any swelling or particular weakness.  The 
leg would give way because of pain.

The examiner noted that in reviewing the veteran's medical 
records, there are no records of complaints referable to his 
left leg until March 2004.  Between discharge and March 2004, 
he had multiple medical visits to his primary care provider 
secondary to hypertension, reflux, colon symptoms, a motor 
vehicle accident causing low back injury, bronchitis, 
sinusitis, obstructive sleep apnea, and subsequently mild 
fullness.  There was no mention of a leg problem until March 
2004.  At that time the veteran had a duplex venous 
ultrasound performed, and it was noted that there was normal 
flow in the common femoral, the popliteal, the posterior 
tibial vein and the great saphenous vein.  There was, 
however, some reflux in the great saphenous vein from the 
saphenous femoral junction to the ankle and some incompetent 
perforator veins at the ankle.  No specific treatment was 
undertaken.  In relation to the veteran's polio, at the time 
of discharge from service, it was noted that the veteran had 
some weakness of the anterior tibialis and shortening of the 
left foot secondary to muscle paralysis and a pes cavus 
appearance of the left foot.  The separation examination 
stated that these findings were "long standing."  The 
examiner noted that the veteran did not recognize significant 
weakness in the left leg or any evidence of atrophy in the 
left leg until about two to three years ago.  In January 
2004, the veteran began having some body myoclonus, and a 
diagnosis of probably "postpolio syndrome" was rendered.  
The examiner noted the veteran's contention that he was 
forced to take the polio vaccine during service but the 
examiner could find no records indicating that in fact 
occurred.  The examiner conducted a physical and neurological 
examination.  The examiner recognized no varicosities in the 
lower extremities, particularly on the left side.  There was 
a very faint healed very small scar measuring less than a 
centimeter on the left lateral malleolus.  There was 
prominent pes cavus of the left foot, and the arch was 
maintained with and without weightbearing.  Achilles tendon 
angle was maintained with and without weightbearing and there 
were no signs of abnormal weightbearing.  The examiner did 
not recognize that the left leg was shorter than the right.  
On neurological examination, there was prominent truncal 
myoclonus which produced a jerking sensation of the veteran's 
torso, but no myoclonus of the extremities.

In the discussion portion of the opinion, the examiner noted 
that the veteran had polio at age 10 which he claims affected 
his jaw only, but clearly there was involvement of the left 
lower extremity.  He does have so called post-polio syndrome 
which developed two to three years prior.  The veteran claims 
that the aggravation of the polio may have occurred as a 
result of polio immunization while on active duty.  The 
examiner stated that there is no evidence in the medical 
records that the veteran received polio vaccines, but even if 
he did, there is no evidence in the literature to indicate 
that live polio vaccine is a potential cause of the postpolio 
syndrome.  

The examiner also noted that the veteran indicated that there 
are symptoms in the left leg at this point in time consisting 
of intermittent pain which causes the left leg to give away 
and the ultrasound demonstrates evidence of venous 
insufficiency in the saphenous system.  The veteran claims 
that these symptoms are secondary to the treatment that he 
received in the military for the abscess on the lateral 
aspect of the left foot.  The examiner opined that the 
current symptoms in the left leg are in no way related to the 
veteran's foot problem that he developed while on active 
duty.  This is based on the fact that there are no medical 
records to substantiate any specific complaints in the left 
leg after discharge from the military or for that matter 
during the remainder of the veteran's stay in the military 
after the small abscess on the left ankle was effectively 
treated.  Venous insufficiency in the saphenous system is 
highly unlikely related to the remote infection.  It is 
likely something that the veteran has developed over the 
years.  The veteran's left leg symptoms are more likely than 
not related to his post-polio syndrome.  The veteran's 
myoclonus is also likely related to his post-polio syndrome, 
though characteristically the myoclonus in the post-polio 
syndrome is primarily nocturnal.  The veteran's post-polio 
syndrome is not related to the veteran's stay on active duty.



III.  Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a disability of the left lower 
extremity.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

The basis of the veteran's claim of service connection for 
disability of the left lower extremity is twofold.  
Initially, the veteran claims that he was unwillingly 
administered the polio vaccine during service, contrary to a 
physician's advice, and such vaccine ultimately caused his 
post-polio syndrome diagnosed in or about 2004.  His second 
theory of entitlement is that a left heel abscess incurred 
during service caused his post-polio syndrome and 
symptomatology related to the left lower extremity.

Initially, the Board notes that the veteran is presumed under 
the law to have been in sound condition when he entered 
active duty in June 1960, other than defects and infirmities 
noted on his entrance examination.  As detailed, although he 
complained of the occasional leg cramp, his legs were within 
normal limits, and his lower extremities were clinically 
evaluated as normal.  On entrance, the veteran did not report 
incurring polio as a child, nor any symptomatology related 
thereto.  Upon being hospitalized in January 1961, the 
veteran reported having polio in 1951, and it was noted that 
his left leg was shorter than the right leg due to such 
polio.  The Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  Moreover, the veteran does not dispute that 
he had polio as a child, and that as a result of such polio 
his left leg was 1.5 inches shorter than his right leg upon 
entry into service.  In light of such in-service notations, 
the evidence is clear and unmistakable that he suffered from 
polio prior to service, and had a slightly shorter left leg 
upon entry into service.

In addressing the veteran's first theory of entitlement, the 
veteran has claimed that he was forced to undergo the polio 
vaccine, which possibly caused his current left lower 
extremity problems and post-polio syndrome.  Service medical 
records do not reflect any notations regarding vaccinations, 
to include whether he was administered the polio vaccine.  
But even affording the veteran the benefit of the doubt that 
he was administered the polio vaccine during service, he has 
not submitted any probative medical evidence in support of 
such theory of entitlement.  As detailed hereinabove, Dr. 
Shields addressed such theory in his July 2005 opinion.  Dr. 
Shields explained there is the pathology of post-polio 
syndrome based on the wearing out of the over-extended 
neurons that were recruited by the body to handle more muscle 
mass than their initial design.  Unless there were further 
loss of neurons due to newly activated polio from the 
vaccination, the pathology would suggest that the post-polio 
syndrome itself is not affected by the vaccination.  Dr. 
Shields specifically stated that he did not believe that he 
could make a case for the killed vaccine creating further 
loss of nerve function.  Dr. Shields opined that it was 
"theoretically possible" but had never been shown to have 
happened.  Thus, it is clear that Dr. Shields was unable to 
offer an opinion that the veteran's post-polio syndrome was 
more likely than not caused by any polio vaccine administered 
during service.  Dr. Shields opinion that the vaccine could 
create further loss of nerve function is "theoretically 
possible" cannot serve as a basis for awarding service 
connection.  The opinion is speculative in nature, and an 
opinion based on only a possibility is not probative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Moreover, the July 2006 VA examiner, 
who conducted a complete review of the claims folder, opined 
that even if the veteran had received the polio vaccine in 
service, there is no evidence in the literature to indicate 
that live polio vaccine is a potential cause of the postpolio 
syndrome.  Thus, the evidence of record contains a private 
opinion of record with regard to this theory of entitlement, 
in which the examiner when "forced" to offer an opinion 
could only state that it was "theoretically possible" and a 
VA examiner who opined that the literature does not support 
any such theoretical entitlement.  There is otherwise no 
medical evidence on file with regard to the veteran's claim 
that administration of the polio vaccine in service caused 
his post-polio syndrome.  As detailed, Dr. Gerard noted that 
the veteran was interested in whether or not the polio 
vaccine could have precipitated any problems given his 
history of polio; however, Dr. Gerard did not offer an 
opinion with regard to such inquiry.

The Board has considered the veteran's lay contentions that 
his diagnosed post-polio syndrome was due to administration 
of the polio vaccine during service; however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to the veteran's second theory of entitlement, 
the Board notes initially that the Court has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The service medical records are clear that the veteran did 
incur an abscess of the left heel during his period of 
service.  There is no probative evidence, however, that such 
abscess resulted in his current post-polio syndrome.  
Initially, the Board acknowledges the July 2005 private 
opinion from Dr. Shields that the workup and history showed a 
pattern of pathology and timing of the onset of symptoms that 
make it more likely than not that leg symptoms and pathology 
are related to the abscess that occurred during service.  
Such opinion, however, is entitled to no probative weight as 
it is based on inaccurate and incomplete facts supplied 
solely by the veteran.  Such opinion was formulated in July 
2005, based on recollections from the veteran from over four 
decades prior.  The veteran stated that he incurred a "left 
leg abscess" in service, when in fact service medical 
records reflect a abscess on the left heel.  He also 
described a 30 day hospital admission, when in fact, he was 
only hospitalized for 11 days, which constitutes a third of 
the time reported.  He also described "curette cleanings all 
the way to the bone" with concern for possible amputation.  
Service medical records on file do reflect that the abscess 
was incised and drained on an outpatient basis prior to his 
hospitalization, but once he was hospitalized he did not 
undergo any further procedures or surgery.  While service 
medical records do reflect that he underwent constant soaks 
for his ulcerated heel, by January 23, seven days after 
admission, there were no further signs of inflammation.  
There is no indication that there was any cleanings all the 
way to the "bone" and service medical records do not 
reflect that any examiner considered amputation as a possible 
mode of treatment.  While the veteran described episodes of 
his leg "collapsing" on him since that time, there is no 
medical evidence to support such subjective complaints.  As 
detailed, by February 7, 1961, his heel had improved, 
although he was on light duty for a short period thereafter, 
and only complained of pain in his left calf on one occasion 
in June 1961.  Two years later, on separation, the blister on 
his left heel had healed with no sequelae.  

Thus, Dr. Shields' opinion that his current leg symptoms are 
due to the abscess incurred during service is entitled to 
little probative weight.  It does not appear that Dr. Shields 
has the benefit of reviewing the claims file and was relying 
on history furnished by the veteran himself which is 
otherwise contradicted by the service medical records.  As 
noted, a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical 
opinion can be no better than the facts alleged by the 
veteran, and an opinion based on an inaccurate (and/or 
incomplete) factual premise has no probative value.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The July 2006 VA examiner reviewed the service medical 
records in detail, noting the left heel abscess and the 
symptomatology related thereto, but opined that the current 
symptoms in the left leg are not related to his foot problem 
during service.  In forming such opinion, the VA examiner 
relied on the fact that the small abscess was effectively 
treated as of February 1961, and there are no medical records 
to substantiate any specific complaints in the left leg after 
discharge from service.  The examiner opined that venous 
insufficiency in the saphenous system is highly unlikely 
related to the remote infection incurred in service, and is 
likely something that had developed over the years.  The VA 
examiner opined that his left leg symptoms are more likely 
than not related to his post-polio syndrome, which the 
examiner opined is not related to his active service.  The 
Board accepts the July 2006 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has also considered the testimony from the 
veteran's spouse, who is reportedly a nurse, that his staph 
infection of the heel caused his current post-polio syndrome.  
Initially, the Board notes that it is unclear what specific 
medical expertise the veteran's spouse has with regard to 
staph infections and venous insufficiency.  In any event, in 
reliance on Dr. Whiting's March 2005 findings, the veteran's 
spouse concluded that the veins in the veteran's legs from 
his groin to his toe were "destroyed" by the staph 
infection of the heel.  In forming such conclusion, however, 
she does not address the fact that the left heel abscess had 
healed by the time the veteran separated from service.  While 
acknowledging her observations of the veteran for over four 
decades after separation from service, a diagnosis related to 
the left lower extremity was not rendered until 2004.  In 
forming such opinion, she does not cite to any service 
medical records or post-service medical evidence, other than 
Dr. Whiting's diagnosis, to support her conclusion.  She 
provides no medical support for her opinion that any 
symptomatology that the veteran may have experienced post-
service is due to the in-service staph infection.  Moreover, 
such opinion is contrary to the VA examiner's opinion that 
the veteran's venous insufficiency in the saphenous system is 
highly unlikely related to the remote infection incurred in 
service.  Thus, the veteran's spouse's opinion is entitlement 
to limited probative weight.
 
Again, the Board has considered the veteran's lay contentions 
that his in-service left heel abscess caused his post-polio 
syndrome; however, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has also considered whether the May 1963 diagnosis 
of "atrophy, muscular, myelopathic, due to poliomyelitis, 
anterior tibial muscle, left" constituted clear and 
unmistakable evidence of aggravation of his pre-existing 
shortening of the left foot from poliomyelitis.  The service 
medical records do not reflect any complaints of muscular 
atrophy in the two years prior to separation, and post-
service medical records do not reflect any objective findings 
pertaining to the left leg until approximately 2004.  Thus, 
while it is clear that the veteran was experiencing some 
muscular atrophy upon discharge, temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Although the 
veteran has reported that subsequent to service, he 
experienced symptoms such as his leg collapsing, and other 
symptomatology related to the left leg for many years, such 
complaints are not documented in medical records.  
Interestingly, the veteran filed claims for compensation 
related to his left leg in August 1968, and February 1980; 
however, did not submit any medical evidence documenting any 
such complaints even though he testified in February 2006 
that he began seeking medical treatment shortly after 
separation from service.  Now any such records are 
unavailable for review.  Moreover, as discussed hereinabove, 
the July 2006 VA examiner acknowledged the diagnoses rendered 
upon separation, but still opined that his left leg symptoms 
are due to his post-polio syndrome which is not related to 
his active service.  The evidence of record does not support 
any finding that any symptomatology related to his pre-
existing polio was aggravated in service.  

Based on the reasons and bases discussed hereinabove, the 
veteran's claim of service connection for disability of the 
left lower extremity is not warranted.




ORDER

The claim of service connection for disability of the left 
lower extremity is reopened.  To this extent, the appeal is 
granted.

Entitlement to service connection for disability of the left 
lower extremity is not warranted.  To this extent, the appeal 
is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


